DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/12/2022 presents claims 1 and 10 as amended.  Accordingly, claims 1-5, 7, 9-10, 13, 14, and 16 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 was filed after the mailing date of the Non-Final Office Action on 06/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Rejections under 35 USC 112 (a)
Applicant’s arguments, see Remarks, filed 09/12/2022, with respect to the rejections under 35 USC 112 (a) have been fully considered and are persuasive.  
	Specifically, the Applicant states:
“…This would be understood based upon the description in paragraph 15 that contacting is different from being in close contact, due to the specifications use of the word "or" in the statement "The upper grilling plate 34 is in close proximity, or in some embodiments contacts ... ." Paragraph 15 (emphasis added)). Because it is clear that the specification's use of the term "in close proximity to" does not include contact, the limitation "a conveyor system that includes a conveyor belt ... disposed between the upper and lower grilling pates, wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity but not in contact with the conveyor belt ..." is fully supported….”

	The examiner considers the above position to be persuasive.  The rejections under 35 USC 112 (a) are withdrawn. 
Rejections under 35 USC 112 (b)
Applicant’s arguments, see Remarks, filed 09/12/2022, with respect to the rejections under 35 USC 112 (b), as well as the accompanying amendment to claims 1 and 10, have been fully considered and are persuasive.  
Applicant states the following:
“…The limitation requires that when the lower platen assembly is in the cooking position, it is in close proximity but not in contact with the conveyor belt. Heat transfers from the lower grilling plate that allows for conduction heat transfer from the conveyor belt to the prepared product. The mode of heat transfer from the lower grilling plate to the conveyor belt (and perhaps from the lower grilling plate to the prepared product) is not specified by the claim. One of ordinary skill in the art would Application No. 16/108,008Attorney Docket No. 82533-315247Response to June 13, 2022 Office Actionunderstand that the prepared product rests upon the conveyor belt and therefore would readily understand that heat is conducted from the conveyor belt to the prepared product….”
	
	Claims 1 and 10 have been amended to recite that “…to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt by conduction heat transfer through the conveyor belt….”  This amendment, along with Applicant’s statement that the “conduction heat transfer through the conveyor belt” refers to the mode of heat transfer between the conveyor belt and the product resting upon the conveyor belt, rather than between the lower grilling plate and the conveyor belt, provides clarification to the claims.  The examiner appreciates Applicant’s clarification.  The rejections under 35 USC 112 (b) are withdrawn.
Rejections under 35 USC 103
Applicant, with respect to claim 1, presents arguments directed to Forney and Nelson, as well as, the combination of the two.
First, with respect to Forney, Applicant states that “Forney further does not disclose or suggest that when the lower platen assembly is in the cooking position it is in close proximity to but not in contact with the conveyor belt.”  Forney, as Applicant contends, teaches the “opposite” in which “contact between the lower grilling plate…and the conveyor result in grill marks being applied to the food that rests upon the conveyor.” (See Remarks, page 10, last paragraph).  Further, according to Applicant, it is “a critical part of Forney that Forney’s lower grilling plate…contact the conveyor.” (Remarks, page 10, second paragraph).
Applicant is correct in that Forney teaches that the ridges/embossings (Fig. 4; ridges 68) directly contact the conveyor belt (12, 14).  Forney, specifically, teaches that the ridges “press the belt into the food product, causing greater heat transfer at the ridges than between them, and thus forming a series of grill stripes on the product…” (Abstract).
Claim 1 recites, in relevant part, the grill including “an upper platen assembly installed with an upper grilling plate, and a lower platen assembly installed with a lower grilling plate.”  Here, the upper platen assembly and the upper grilling plate, as well as, the lower platen assembly and lower grilling plate are considered to refer to separate structures.  That is, for example, the upper platen assembly is a different structure than the upper grilling plate.

    PNG
    media_image1.png
    192
    425
    media_image1.png
    Greyscale

Figure 4 of Forney

Forney teaches the at least one grill including an upper platen assembly (upper platen 64) installed with an upper grilling plate (upper plate 62 including ridges 68), and a lower platen assembly (lower platen 66) installed with a lower grilling plate (lower plate 62 including ridges 68).  Forney states that plates 62 are heat conducting plates that “can be secured to the conventional heat platens 64, 66 to provide ridges 68” (5:5-10).  In this manner, Forney teaches that the upper platen 64 and upper grilling plate 62 are different structures.  The same, therefore, applies to the lower platen and lower grilling plate.
Claim 1 also recites, in pertinent part, that when in the cooking position “the lower platen assembly is in close proximity to but not in contact with the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt by conduction heat transfer through the conveyor belt…”
Forney also teaches the upper and lower platen assemblies (64 and 66, respectively) being in a cooking position where the lower platen assembly (66) is in close proximity (Fig. 4) to but not in contact with the conveyor belt (12, 14). Here, platen assembly 66 is not in direct contact with the conveyor belt.  Rather, ridges 68 of lower heat conducting plate 62 are in direct contact with the conveyor belt. As such, Forney teaches “when in the cooking position the lower platen assembly (66 of Forney) is not in contact (directly) with the conveyor belt (12, 14).”  Rather, Forney, as stated above, teaches the lower grilling plate 62 being in contact with the conveyor belt. Furthermore, Forney continues in that having the lower grilling plate directly contact the conveyor belt allows for the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt by conduction heat transfer through the conveyor belt (2:13-24; “a belt grill or belt cooking apparatus of the general type previously known for rapidly cooking meat, grilled sandwiches, etc. in a travelling path through the apparatus, has improvements enabling the belt cooking grill to impart grill stripes or grill patterns on the product as it is cooked. In one embodiment the improved belt cooking apparatus has upper and lower heat platens with ridges or other types of embossings, with the moving belts being formed of a flexible material capable of good heat transfer and good wear resistance at elevated temperatures.” 2:24-27; “The ridges or embossings press the belt into the food product, causing greater heat transfer at the ridges than between them and thus forming a series of grill stripes on the product while the product is also cooked.”) (See also 4:16-22 and Figure 2, of which Figure 4 relied upon is a modification. “greater heat transfer occurs where the belt is pressed into the food product surface at the ridges 46. The food product is thus cooked further along these lines at its surface, resulting in grill stripes. The grill stripes are formed on the food products at the location of each ridge 46, while the remainder of the product is also thoroughly cooked.”) [Here, the lower grilling plate 62, being of a heat conducting material, is in contact with the conveyor belt, which is in contact with the food product disposed thereon, and heat is transferred by conductive heat transfer.].
Second, Applicant contends, with respect to Forney, that (Remarks, page 11, third paragraph):
“Forney's design relies upon contact between the lower belt and the lower platen "Therefore, the belts 12, 14 will normally make some contact with the flat portions 48 of the platens, particularly when food products are sandwiched between the belts." Forney, col. 4, II. 10-13. Forney, further discloses an embodiment depicted in its FIG. 5 where "flexible belts 12 and 14 [are] positioned against the heated surfaces of platens 72 and 74." Forney, col. 5, II. 15-17. There is no reason to Forney, which relies upon contact between the belts and the respective upper and lower platens to locally press the belts into the food to (i) change Forney's belt to be "in close proximity to but not in contact with" Forney's lower plate (38) nor (ii) to allow the Forney's lower platen to move to be spaced away from Forney's belt.”

	In response, the examiner notes that Applicant is relying on embodiments depicted in Figure 2 (flat portions 48 contacting belts 12, 14) and Figure 5 (belts 12, 14 contacted heated surfaces of platens 72 and 74).  However, the Office Action, in rejecting claim 1, relies on the embodiment depicted in Figure 4 which shows upper and lower platen assemblies 64 and 66 not in contact with belts 12, 14, as detailed above.
	Third, Applicant contends, with respect to Forney, that (Remarks, page 11, fourth paragraph; emphasis original):
“Forney discloses that its lower belt (14) rests upon the lower platen (38) and the upper belt (12) (which contacts opposite side of the food from the side that rests upon the lower belt) contacts the upper platen (36): "Also, FIG. 1 is only schematic in its representation of the relationship between platens and the belts 12, and 14; the platens are in contact with the back sides of the belts, and in fact with a small amount of pressure, since food products 32 are sandwiched between the belts and platens with slight pressure to better conduct heat from both the upper and lower platens into the food product." Forney, col. 3, II. 36-44. Forney relies upon the contact between platens and the contacting belts to provide pressure upon the belts to form localized grilling marks and stripes upon the food being cooked therebetween. Forney, col. 4, II. 14-22.”


	For the same reasons as detailed above, the examiner respectfully disagrees.  Specifically, Applicant’s arguments rely on embodiments of Forney not relied upon in the Office Action.
	Lastly, Applicant traverses the combination of Forney and Nelson in that (Remarks, page 12, first paragraph):
“The Examiner attempted to support the proposed modification of Forney with Nelson by stating that "[p]roviding a movable lower platen assembly provides the advantage of maintaining parallelism between the upper and lower grilling plates ([Nelson] para. 0029; as well as allowing for increase pressure from the lower gilling [sic] plate onto the food ... ." June 13, 2022 office action, p. 13. This purported support does not establish a reason to modify Forney with Nelson regarding the claimed subject matter, because claim 1 requires that "when in the cooking position the lower platen assembly is in close proximity to but not in contact with the conveyor belt." According the Examiner's reasoning, the ability to move the upper and lower plates allows for maintaining parallelism - "as well as allow for increase in pressure from the lower gilling [sic] plate onto the food" Id. (emphasis added). The only way that the lower grilling plate would apply any pressure to the food is if there is contact between the lower grilling plate and the conveyor - to allow the force ultimately from the lower grilling plate to be transferred to the food. Claim 1 specifically requires that there is not contact between the lower grilling plate and the conveyor - and therefore it would not be possible to apply force or pressure to the food from the lower grilling plate.”

	The examiner respectfully disagrees for the same reasons as detailed above.  Specifically, Applicant’s traversal references the platen assemblies and grilling plates interchangeably.  That is, the broadest reasonable interpretation of claim 1 requires that the lower platen assembly, when in the cooking position, is in close proximity to but not in contact with the conveyor belt. The claim does not recite, nor require, the lower grilling plate to not be in contact with the conveyor belt.  Rather, the claim is broader than such contention in that the claim does not define, or limit, what contact (direct or indirect) occurs between the lower grilling plate and the conveyor belt.  This is further supported by Applicant’s statement that the “mode of heat transfer from the lower grilling plate to the conveyor belt (and perhaps from the lower grilling plate to the prepared product) is not specified by the claim” (Remarks, page 8).  Here, the claim language is open ended and allows for the lower grilling plate to directly contact the conveyor belt so long as the lower platen assembly is in close proximity, but not in contact with the conveyor belt.  Furthermore, the claim also recites that the lower grilling plate transfers “heat to the prepared product disposed upon the conveyor belt by conduction heat transfer through the conveyor belt.”  Forney’s disclosed relationship, as detailed above, between the lower grilling plate and the conveyor belt satisfies this limitation. That is, Forney’s lower grilling plate directly contacting the conveyor belt allows for heat to be transferred from the lower grilling plate to the conveyor belt by conductive heat transfer, as well as, allow heat to be transferred to the product placed on the conveyor belt by conduction through the conveyor belt.  As the “mode of heat transfer from the lower grilling plate to the conveyor” is not specified by the claim, the broadest reasonable interpretation of the claim language does not exclude the lower grilling plate contacting the conveyor belt.
	As a note, the examiner would recommend, based on the arguments presented, amending the claim language to recite “…when in the cooking position the lower grilling plate is in close proximity to but not in contact with the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product…,” assuming that is the intended cooperative relationship.  The examiner further notes that such structural cooperative relationship would provide a distinction over the Forney reference.
	Applicant’s arguments traversing the rejection of claim 1 have been fully considered.  However, the examiner contends that claim 1 is properly rejected based on the preponderance of evidence.  No additional arguments against claims 2-5, 7, and 9 are presented.  Accordingly, the rejection of the aforementioned dependent claims is maintained.
	With respect to independent claim 10, Applicant traverses, with respect to Garden, that the “conveyor oven Application No. 16/108,008Attorney Docket No. 82533-315247Response to June 13, 2022 Office Action(158) is not the claimed at least one grill, and nothing in Garden discloses "an upper platen assembly" and a "lower platen assembly" with the "upper platen assembly being pivotable with respect to the lower grilling plate." The Examiner identifies that Garden discloses "a hot skillet surface" but this is not the claimed upper platen assembly nor the claimed lower platen assembly.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Garden is not relied upon to teach a grill including an upper platen assembly and a lower platen assembly or the upper platen assembly being pivotable with respect to the lower grilling plate.
Applicant continues, with respect to claim 10, that (Remarks, page 14):
“The Examiner admits that the Garden as modified by Forney does not disclose or suggest "transferring the upper platen assembly and the lower platen assembly to the cooking position; transferring the upper platen assembly and the lower platen assembly to the non-cooking position." 

“The Examiner asserts that applying Nelson to modify Garden/Forney discloses these limitations. This is improper for the reasons discussed with respect to claim 1 (where the Examiner modified Forney with Nelson).”

In response, the examiner respectfully disagrees for substantially the same reasons as detailed above with respect to claim 1.
Further, as detailed above, the examiner would recommend amending the claim language to recite “…when in the cooking position the lower grilling plate is in close proximity to but not in contact with the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product…,” which would provide a distinction over the Forney reference.
Applicant continues in that (remarks, page 14, last paragraph):
“One of ordinary skill in the art would not have had a reason to Garden/Forney with Nelson, and specifically, one of ordinary skill in the art would not have considered a lower platen assembly that is in close proximity to but not in contact with the conveyor belt when in the cooking position and the step moving a lower platen assembly with respect to a conveyor to a non-cooking position where the lower platen assembly is spaced away from the conveyor belt but not in contact with the conveyor belt. The Examiner's addition of Oleynik to Garden and Forney (and Nelson if it could be properly combined with Garden and Forney) does not fill the gaps of Garden/Forney/Nelson. Accordingly, the combination of prior art made by the Examiner to reject claim 10 is improper and could only have been motivated by improper hindsight review of the as-filed specification. The  Application No. 16/108,008Attorney Docket No. 82533-315247Response to June 13, 2022 Office Actionrejection of claim 10 and the claims that depend from claim 10 over this prior art is improper and should be withdrawn.“

	In response, the examiner respectfully disagrees for the same reasons as detailed above.
	With respect to dependent claim 13, Applicant states that “Nevarez does not disclose or suggest a "lower platen assembly that is movable, let alone one that can move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to but not in contact with the conveyor belt to allow the lower grilling platen to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt" as required by claim 10.” (Remarks, page 15).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nevarez is not relied upon to teach such limitations as suggested by applicant.
	Applicant’s arguments traversing the rejection of claim 10 have been fully considered.  However, the examiner contends that claim 10 is properly rejected based on the preponderance of evidence.  Accordingly, the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Forney (U.S. Patent No. 5044264), in view of Nelson (U.S. Patent Application Publication No. 20150305555), Freymiller et al. (U.S. Patent 2016/0037958), and in further view of Sands et al. (U.S. Publication 2016/0045068).
Regarding claim 1, Forney teaches a cooking system (belt grill or belt cooking apparatus; 1:5-10) (Figures 1 and 4) comprising: 

    PNG
    media_image1.png
    192
    425
    media_image1.png
    Greyscale

Figure 4 of Forney

at least one grill (grill 10), the at least one grill includes an upper platen assembly (upper platen 64) installed with an upper grilling plate (upper plate 62 including ridges 68), and a lower platen assembly (lower platen 66) installed with a lower grilling plate (lower plate 62 including ridges 68)
further comprising a conveyor system that includes a conveyor belt (belts 12, 14) in heated contact (plates 62 are heat conducting; 5:5-10) with the at least one grill (10) and disposed between the upper and lower grilling plates (belts 12/14 are between upper and lower grilling plates 62 and in contact with ridges 68).
Forney also teaches the upper platen assembly being movable (1:35-40) and the upper and lower platen assemblies (64 and 66, respectively) being in a cooking position where the lower platen assembly (66) is in close proximity (Fig. 4) to but not in contact with the conveyor belt (12, 14) (here, platen assembly 66 is not in direct contact with the conveyor belt.  Rather, ridges 68 of lower heat conducting plate 62 are in direct contact with the conveyor belt.) to allow the lower grilling plate (lower plate 62) to transfer heat to the prepared product disposed upon the conveyor belt by conduction heat transfer through the conveyor belt (2:13-24; “a belt grill or belt cooking apparatus of the general type previously known for rapidly cooking meat, grilled sandwiches, etc. in a travelling path through the apparatus, has improvements enabling the belt cooking grill to impart grill stripes or grill patterns on the product as it is cooked. In one embodiment the improved belt cooking apparatus has upper and lower heat platens with ridges or other types of embossings, with the moving belts being formed of a flexible material capable of good heat transfer and good wear resistance at elevated temperatures.” 2:24-27; “The ridges or embossings press the belt into the food product, causing greater heat transfer at the ridges than between them and thus forming a series of grill stripes on the product while the product is also cooked.”) (See also 4:16-22 and Figure 2, of which Figure 4 relied upon is a modification. “greater heat transfer occurs where the belt is pressed into the food product surface at the ridges 46. The food product is thus cooked further along these lines at its surface, resulting in grill stripes. The grill stripes are formed on the food products at the location of each ridge 46, while the remainder of the product is also thoroughly cooked.”) [Here, the lower grilling plate 62, being of a heat conducting material, is in contact with the conveyor belt, which is in contact with the food product disposed thereon, and heat is transferred by conductive heat transfer.].
Forney is silent on the upper platen assembly being pivotable with respect to the lower grilling plate; a first arm assembly and a second arm assembly, the first and second arm assemblies configured to move along at least one track; and an electronic hardware controller in signal communication with the at least one grill, the first arm assembly and the second arm assembly, the controller configured to control the first arm assembly to transfer a prepared product to the at least one grill, and to control the second arm assembly to transfer a cooked product from the at least one grill. 
Forney is further silent on the upper platen assembly and the lower platen assembly each moving between a cooking position and a non-cooking position, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer.
Nelson teaches that it is known in the art of grilling devices (para. 0002) (Figures 1-2; grill 20 comprising an upper platen assembly 26, upper grilling plate 34, lower platen assembly 24, and lower grilling surface 32) for the upper platen assembly (26) being pivotable with respect to the lower grilling plate (32) (para. 0017; “The upper platen assembly 26 may be fixed relative to the base structure 22 or alternatively, may be movably attached to the base structure 22 with a mounting structure 28 such that the upper platen assembly 26 is configured to move between an upper raised position and a lowered, cooking position relative to the lower platen assembly 24. in one embodiment, the mounting structure 28 is a hinge such that the upper platen assembly 26 is configured to pivot relative to the lower platen assembly.”).  
Nelson further teaches the upper platen assembly (26) and the lower platen assembly (24) each moving between a cooking position and a non-cooking position (upper platen assembly is movable from a lowered, cooking position to a raised position-para. 0017) (the lower platen assembly 24 is also movable between the cooking position where the upper platen assembly is in the lowered position to a non-cooking position; Para. 0028, “…the grill 20 is configured to remove grease and other debris accumulated on the lower grilling surface 32, such as in response to pressing a button or automatically at the end of each cooking cycle for example. The plurality of leveling mechanisms 50 adjust the position of the lower platen assembly 24 such that the lower grilling surface 32 is generally tilted, with the lower side of the lower platen assembly 24 being arranged adjacent a grease receptacle (not shown). As a result of the slope of the lower grilling surface 32, the grease, water, and other debris collected thereon will move from the lower grilling surface 32 toward the grease receptacle.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Forney with Nelson, by adding to the movement of the upper platen assembly and modifying the lower platen assembly of Forney, with the teachings of Nelson, in order to provide an upper platen assembly that is pivotably attached relative to the lower platen assembly, such that the upper platen assembly can be moved between a cooking position and a non-cooking position, thereby allowing a user to remove cooked food products from the grill.  Furthermore, providing a movable lower platen assembly provides the advantage of maintaining parallelism between the upper and lower grilling plates (para. 0029; as well as allowing for increase pressure from the lower gilling plate onto the food) and provides the advantage of moving the lower platen assembly into a non-cooking position such that grease and other debris accumulated on the lower grilling surface can be removed (para. 0028).
The combination of Forney and Nelson also teaches wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer (Here, modifying Forney’s upper and lower platen assemblies to be movable between a cooking and non-cooking position as taught by Nelson would produce an arrangement in which the lower platen assembly, when in the non-cooking position, is spaced away from the conveyor belt 12, 14 such that the grilling plate and the belt are no longer in contact and conductive heat transfer does not occur).
The combination of Forney and Nelson does not teach a first arm assembly and a second arm assembly, the first and second arm assemblies configured to move along at least one track; and an electronic hardware controller in signal communication with the at least one grill, the first arm assembly and the second arm assembly, the controller configured to control the first arm assembly to transfer a prepared product to the at least one grill, and to control the second arm assembly to transfer a cooked product from the at least one grill.
With respect to the controller being configured “to control the second arm assembly to transfer a cooked product from the at least one grill”, the instant application (para. 0035) states the following:
The controller 50 can monitor one or more conditions to determine whether the raw products 10a have completed grilling process and can be considered cooked products 10b. In one or more embodiments, the controller 50 monitors temperature of the grill 20, the time at which the raw products 10a are grilled and/or an internal temperature of the food products 10a and/or 10b.

Here, the claim limitation is interpreted to mean that the controller relies on temperature data of the grill or the food product or relies on time data in order to know when the product is cooked.

    PNG
    media_image2.png
    461
    415
    media_image2.png
    Greyscale

Figure 3 of Freymiller

Freymiller teaches that it is known in the art of grilling devices having upper and lower heating plates (abstract) to use an arm assembly (food preparation robotic arm robotic arm 360) (para. 0028; “…the food manipulation attachment 363 may move food 370 from a storage area to the lower heating plate 312, may provide seasoning to the food 370, or otherwise treat, shape or prepare the food 370 and remove the food 370 from the lower heating plate 312.”) and an electronic hardware controller in signal communication with the at least one grill, and the arm assembly (360), the controller configured to control the arm assembly to transfer a prepared product to the at least one grill, and to control the arm assembly to transfer a cooked product from the at least one grill (para. 0029; “a user or system enters a command or control program to cook a certain type of food by the cooking apparatus 300. The food preparation arm 360 retrieves the food indicated by the control program from a storage area.”) (para. 0029 also states that the controller controls the upper heating unit 320 to be moved over the base 311 such that the upper heating unit is positioned over the lower heating unit by a gap according to the type of food being cooked) (para. 0030; “The control program, or a controller (not shown in FIG. 3) running the control program, controls one or more of the temperature, pressure, alignment and inclination of the upper heating plate and the lower heating plate 312 based on the type of food being cooked. After a predetermined time indicated by the control program has elapsed, the controller controls the robotic arm 330 to move the upper heating unit 320 away from the base 310, and the food preparation arm 360 removes the food 370 from the lower heating plate 312.) (See also Figure 4 which details a flowchart of using the robotic cooking grill.  Step 402, the food is positioned on the grill by robotic arm; Step 406 and paragraph 0033, temperature of the food or any other characteristic is measured by sensors; Step 408 and para. 0034, the robotic arm is controlled based on the detected characteristic).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Forney, as modified by Nelson, with Freymiller by adding to cooking apparatus of Forney, with the robotic arm and controller of Freymiller, in order to provide an automatic means for cooking a food product on a grilling device using opposing upper and lower grilling plates, which would obviate the need for an operator to continuously monitor cooking times, thereby reducing operating error (para. 0002).
The combination of Forney, Nelson, and Freymiller is silent on the robotic arm assembly being a first and second arm assembly configured to move along at least one track.
Sands teaches that it is known in the art of cooking appliances using opposing upper and lower grilling plates (abstract) (Figure 1, upper plate 122 and lower plate 112) for a robotic arm assembly (130) to use a first and second arm assembly (132a and 132b-para. 0016) configured to move along at least one track (track 123).  Sands also teaches an electronic controller (150, processor, memory, and other control circuitry for controlling the first and second arm assemblies.  Para. 0018 discloses that controller 150 controls 130 based on a detected temperature of the heating plates or based on a set time.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Forney, as modified by Nelson and Freymiller, with Sands by replacing the single robotic arm of Freymiller, with two robotic arms of Sands, in order to provide an additional robotic arm which would aid in increasing the versatility of the robotic controlled cooking device. That is, by having two robotic arms food products can be placed on and removed from the grilling surface more efficiently than by using a single robotic arm.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the controller controls the first arm assembly to transfer the prepared product to the conveyor belt, and to control the second arm assembly to transfer the cooked product from the conveyor belt (The combination of prior art teaches this limitation.  That is the controller of Freymiller controlling the robotic arm, modified to include two robotic arms of Sands would provide and remove the food product to/from the conveyor belt of Forney).
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Forney (U.S. Patent No. 5044264), in view of Nelson (U.S. Patent Application Publication No. 20150305555), Freymiller et al. (U.S. Patent 2016/0037958), in view of Sands et al. (U.S. Publication 2016/0045068), and in further view of Buehler (U.S. Publication 2013/0101714) and in view of Colston (U.S. Publication 2017/0065124).
Regarding claims 2-3, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the first arm assembly includes a first utensil and the second arm assembly includes a second utensil, the first utensil configured to move in a plurality of directions to transfer the -2-Application No. 16/108,008Attorney Docket No. 82533-315247Response to November 23, 2021 Office Actionprepared product from a preparation station to the grill, and the second utensil configured to move in a plurality of directions to transfer the cooked product from the grill to a staging system (claim 2), wherein the staging system is heated (claim 3).  
Buehler teaches that it is known in the art of automated cooking devices (para. 0003 and Fig. 1; robotic arm 2000) for a robotic arm assembly (2000) to include first and second utensils (attachable tools 3000) (Figs. 19-32 show examples of various tools/utensils that can be used by the robotic arm).  Buehler further teaches that the first and second utensils are configured to move in a plurality of directions (via robotic arm 2000 and tracks 2210-Fig. 17) to transfer a food product from a preparation station (preparation area 9000; Fig. 1) to the grill (cooking area 100) and to transfer the cooked product from the grill (100) (after cooking, the food item is removed from the grill-see for instance, para. 0208).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Forney, as modified by Nelson, Freymiller, and Sands, with Beuhler by adding to the first and second robotic arm assembly of Sands, with the teachings of Beuhler, in order to provide utensils to the arm assemblies which would aid in placing and removing food products from the grill.
The combination, as detailed above, does not explicitly disclose moving the cooked product from the grill to a staging system, where the staging system is heated.
Colston teaches that it is known in the art of grilling devices (para. 0003) to move cooked product from the grill to a heated staging system (para. 0005; “Some grilling devices also include a second, warming rack disposed in the oven compartment above the grilling rack and away from the heat source. A user can cook food on the lower rack, and then move the cooked food to the upper rack to keep it warm while additional food is cooked on the lower rack.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Forney, as modified above, with Colston, by adding to the movement of a cooked product from the grill of Beuhler, with the teachings of Colston, in order to allow the cooked food product to be kept warm while additional food is cooked.
Regarding claim 4, the primary combination, as applied in claim 2, teaches each claimed limitation including wherein the lower grilling plate extends along a first direction to define a grill length and a second direction to define a grill width (For instance, the lower grilling plate 62 of Forney extends along a horizontal direction, left to right in Figure 4, to define a length and extends depthwise, into/out of the Figure, to define width.  The same applies to the lower gilling plate 32 of Nelson).  
Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation including wherein the first and second utensils [Beuhler] (3000) are configured to move in a vertical direction with respect to the lower grilling plate (lower grilling plate 62 of Forney, as modified) and a lengthwise direction along the at least one track, the lengthwise direction being parallel with respect to a front of the lower grilling plate [Beuhler’s robotic arm allows for the utensil(s) to move in a vertical direction with respect to grill 100 as well as in a lengthwise direction along tracks 2210, Fig. 17, that is parallel to a front of gill 100].
Regarding claim 7, the primary combination, as applied in claim 5, teaches each claimed limitation including wherein the controller [Controller of Freymiller, detailed in claim 1 above] outputs a command signal that pivots the upper platen (320) into the cooking position that places the upper platen a first distance from the lower platen (312) (Best shown in Figure 1) (para. 0029 discloses, with respect to Figure 3, that the controller controls the upper heating unit 320 to be moved over the base 311 such that the upper heating unit is positioned over the lower heating unit by a gap according to the type of food being cooked), and into the non-cooking position that places the upper platen (320) a second distance from the lower platen (312) (shown in Figure 3 where upper heating unit 320 is in a position up and away from lower heating unit 320) that is greater than the first distance (Figs. 1 and 3; the gap between the upper and lower heating plates during cooking is smaller than the distance between 320 and 312 when 320 is moved away from 312).
Claims 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170290345 (hereinafter Garden) in view of U.S. Patent No. 5044264 (hereinafter Forney), U.S. Patent Application Publication No. 20150305555 (hereinafter Nelson), and U.S. Patent Application Publication No. 20160059412 (hereinafter Oleynik).
Regarding claim 10, Garden discloses a method of handling food products (paragraph [0067], Garden) to be cooked by a cooking system (on-demand robotic food assembly line 102, Fig. 2A, reproduced below, Garden), the method comprising: heating a surface (grills or racks 163a or 163b, paragraph [0112] and Fig. 2A, Garden) included with at least one cooking unit (oven 158, Fig. 2A, Garden) to a cooking temperature (“the ovens 158 may produce a temperature above 500 F, preferably in the 700 F and above range. The ovens 158 will typically be at or proximate the same temperature, although such is not limiting”, paragraph [0112], Garden); moving a thermally conductive (stainless steel, paragraph [0112], Garden) conveyor belt (“the cooking conveyors 160 may, for example, take the form of grills or racks 163a, 163b that form a loop or belt that rides on various rollers or axles (not called out in Figures) driven by one or more motors (not called out in Figures) via one or more gears or teethed wheels (not called out in Figures)” (emphasis added), paragraph [0112], Garden).

    PNG
    media_image3.png
    385
    548
    media_image3.png
    Greyscale

Garden also discloses outputting a first position signal (“[c]ommands can, for example, include commands to load a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229], Garden), via an electronic hardware controller (order assembly control systems 106, paragraph [0229] and Fig. 1, reproduced below, Garden), to move a first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) and to transfer a prepared product to the conveyor belt (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden).

    PNG
    media_image4.png
    389
    543
    media_image4.png
    Greyscale


Garden also discloses outputting a first end effector position signal (“[c]ommands can, for example, include commands to load a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229], Garden), via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), that moves a first end effector (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraph [0115], Garden) installed on the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer the prepared product from a preparation station (the first or primary assembly conveyor 122a, paragraph [0080] and Fig. 2A, Garden) to the conveyor belt (cooking conveyors 160a, 160b, paragraph [0117] and Fig. 2A, Garden); loading, via the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden), the prepared product to the conveyor belt (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden); outputting a second position signal, via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), to move a second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden) with respect to the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer a cooked product from the conveyor belt (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2 A, Garden); outputting a second end effector position signal (“[c]ommands can, for example, include commands to load [or unload] a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229] and Fig. 2A, Garden), via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), that moves a second end effector (“maybe able to move the second transfer conveyor 162b with 6 degrees of freedom, for example as illustrated by the coordinate system 216b”, paragraph [0122], Garden) installed on the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden) to transfer the cooked product from the cooking unit (oven 158, paragraph [0112] and Fig. 2A, Garden) to a second conveyor/preparation station 122b prior to reaching a staging system (rack 199, paragraph [0130] and Fig. 2A, Garden).
Garden further discloses: 
“[t]he example on-demand robotic food assembly line 102 illustrated in FIGS. 1, 2A, and 2B is now discussed in terms of an exemplary workflow, although one of skill in the art will recognize that any given application (e.g., type of food item) may require additional equipment, may eliminate or omit some equipment, and/or may arrange equipment in a different order, sequence or workflow.” (Emphasis added). See Garden, paragraph [0077].

Garden also discloses to transfer the prepared product to the cooking unit (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden) and to remove the cooked product from the cooking unit (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden); and removing, via the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden), the cooked product from the conveyor belt (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden). 
Moreover, Garden discloses a period of time to allow a grilling process upon the prepared product disposed upon the conveyor belt to be completed (“[t]he amount of charring may be based on the temperature and/or time spent traversing the oven 158 on the respective cooking conveyor 160”, paragraph [0112]-[0114], Garden).
Regarding the cooking unit, Garden further discloses: 
“’cooking unit’ refers to any device, system, or combination of systems and devices useful in cooking or heating of a food product. While such preparation may include the heating of food products during preparation, such preparation may also include the partial or complete cooking of one or more food products. Additionally, while the term ‘oven’ may be used interchangeably with the term ‘cooking unit’ herein, such usage should not limit the applicability of the systems and methods described herein to only foods which can be prepared in an oven. For example, a hot skillet surface, a deep fryer, a microwave oven, and/or toaster can be considered a ‘cooking unit’ that is included within the scope of the systems, methods, and apparatuses described herein. ” (Emphasis added). See Garden, paragraph [0069].

Regarding the term robot, Garden further discloses: 
“[a]s used herein the terms ‘robot’ or ‘robotic’ refer to any device, system, or combination of systems and devices that includes at least one appendage, typically with an end of arm tool or end effector, where the at least one appendage is selectively moveable to perform work or an operation useful in the preparation a food item or packaging of a food item or food product. The robot may be autonomously controlled, for instance based at least in part on information from one or more sensors (e.g., optical sensors used with machine-vision algorithms, position encoders, temperature sensors, moisture, or humidity sensors). Alternatively, one or more robots can be remotely controlled by a human operator.” See Garden, paragraph [0068].

Regarding the prepared/cooked product, Garden further discloses: 
“[a]s used herein the terms ‘food item’ and ‘food product’ refer to any item or product intended for human consumption. Although illustrated and described herein in the context of pizza to provide a readily comprehensible and easily understood description of one illustrative embodiment, one of ordinary skill in the culinary arts and food preparation will readily appreciate the broad applicability of the systems, methods, and apparatuses described herein across any number of prepared food items or products, including cooked and uncooked food items or products”.  See Garden, paragraph [0067].

Furthermore, Garden discloses the grills or racks 163 of the conveyor belt are made of stainless steel (paragraph [0112]).  The Examiner asserts that the belts, as disclosed by Garden, obviously conduct heat transfer through the conveyor belt to the food product.
However, Garden does not explicitly disclose the grilling surface comprises an upper platen assembly installed with an upper grilling plate and a lower platen assembly installed with a lower grilling plate, the upper platen assembly being pivotable with respect to the lower grilling plate; moving a conveyor belt over the lower gilling plate and below the upper grilling plate wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, moving the lower platen assembly to a non-cooking position, moving the lower platen assembly to a cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to but not in contact with the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt by conduction heat transfer through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is spaced away from the conveyor belt such that heat is not transferred to the conveyor belt by conduction heat transfer; move a first arm assembly along a track: transferring the upper platen assembly and the lower platen assembly to the cooking position: transferring the upper platen assembly and the lower platen assembly to the non-cooking position: move a second arm assembly along the track.
Forney teaches a cooking system (belt grill or belt cooking apparatus; 1:5-10) (Figures 1 and 4) comprising: 

    PNG
    media_image1.png
    192
    425
    media_image1.png
    Greyscale

Figure 4 of Forney

at least one grill (grill 10) including an upper platen assembly (upper platen 64) installed with an upper grilling plate (upper plate 62 including ridges 68), and a lower platen assembly (lower platen 66) installed with a lower grilling plate (lower plate 62 including ridges 68)
moving a thermally conductive conveyor belt (belts 12, 14; 5:5-10) over the lower grilling plate (62) and below the upper grilling plate (62) (belts 12/14 are between upper and lower grilling plates 62 and in contact with ridges 68).
Forney also teaches the upper platen assembly being movable (1:35-40) and the upper and lower platen assemblies (64 and 66, respectively) being in a cooking position where the lower platen assembly (66) is in close proximity (Fig. 4) to but not in contact with the conveyor belt (12, 14) (here, platen assembly 66 is not in direct contact with the conveyor belt.  Rather, ridges 68 of lower heat conducting plate 62 are in direct contact with the conveyor belt.) to allow the lower grilling plate (lower plate 62) to transfer heat to the prepared product disposed upon the conveyor belt by conduction heat transfer through the conveyor belt (2:13-24; “a belt grill or belt cooking apparatus of the general type previously known for rapidly cooking meat, grilled sandwiches, etc. in a travelling path through the apparatus, has improvements enabling the belt cooking grill to impart grill stripes or grill patterns on the product as it is cooked. In one embodiment the improved belt cooking apparatus has upper and lower heat platens with ridges or other types of embossings, with the moving belts being formed of a flexible material capable of good heat transfer and good wear resistance at elevated temperatures.” 2:24-27; “The ridges or embossings press the belt into the food product, causing greater heat transfer at the ridges than between them and thus forming a series of grill stripes on the product while the product is also cooked.”) (See also 4:16-22 and Figure 2, of which Figure 4 relied upon is a modification. “greater heat transfer occurs where the belt is pressed into the food product surface at the ridges 46. The food product is thus cooked further along these lines at its surface, resulting in grill stripes. The grill stripes are formed on the food products at the location of each ridge 46, while the remainder of the product is also thoroughly cooked.”) [Here, the lower grilling plate 62, being of a heat conducting material, is in contact with the conveyor belt, which is in contact with the food product disposed thereon, and heat is transferred by conductive heat transfer.].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Garden with Forney, by adding to the cooking device of Garden, with the teachings of Forney, in order to “enhance the performance and expand the functionality of a belt grill or belt cooking device”.  See Forney, col. 2, ll. 45-49.
However, the cited prior art references do not explicitly teach the upper platen assembly being pivotable with respect to the lower grilling plate; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, moving the lower platen assembly to a non-cooking position, moving the lower platen assembly to a cooking position, move a first arm assembly along a track: transferring the upper platen assembly and the lower platen assembly to the cooking position: transferring the upper platen assembly and the lower platen assembly to the non-cooking position: move a second arm assembly along the track.
Nelson is directed toward grilling appliance with lower platen position control.  Nelson teaches wherein the upper platen assembly (upper platen assembly 26, paragraph [0018] and Fig. 2, reproduced below, Nelson) move between a cooking position and a non-cooking position (paragraph [0018] and Fig. 2, Nelson) and the lower platen assembly (lower platen assembly 24 includes a lower grilling surface 32, paragraph [0018] and Fig. 2, Nelson) move between a cooking position and a non-cooking position (“the lower platen assembly 24 includes a plurality of leveling mechanisms 50 for controlling the tilt, angle, and/or attitude of the grilling surface 32 of the lower platen assembly 24”, paragraph [0020], Nelson).  To further elaborate, the Examiner takes the position that a person of ordinary skill in the art would understand that when the lower platen assembly 24 is in the position that is lowered to allow the grease to be collected corresponds with a non-cooking position.

    PNG
    media_image5.png
    350
    347
    media_image5.png
    Greyscale

Additionally, Nelson teaches “that the upper platen assembly 26 is configured to pivot relative to the lower platen assembly” (emphasis added) (paragraph [0017]). 
Further, Nelson teaches transferring the upper platen assembly and the lower platen assembly to the cooking position (“the leveling mechanisms 50 can apply a controlled pressure to the lower grilling surface 32 to enhance the sear and taste of the items being cooked thereon”, paragraph [0029], Nelson); transferring the upper platen assembly and the lower platen assembly to the non-cooking position (“grill 20 may be automatically calibrated to ensure that the gap 36 between the lower grilling surface 32 and the upper grilling surface 34”, paragraph [0024], Nelson). Moreover, Nelson teaches “[t]he upper platen assembly 26 may be moved between the raised and lowered positions either automatically or manually”, paragraph [0017], Nelson.  Furthermore, Nelson teaches “lower grilling surface 32 [lowers] such as in response to pressing a button or automatically at the end of each cooking cycle for example” (paragraph [0028]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Garden, as modified by Forney, with Nelson, by adding to the cooking device of Garden as modified by Forney to include upper and lower platen assemblies, with the teachings of Nelson, in order to make the cooking device adjustable for cooking a variety of foods.  See Nelson, paragraph [0005].
However, the cited prior art references do not explicitly teach at least one track. 
Oleynik is directed toward robotic control platform for performing complex tasks such as cooking.  Oleynik teaches at least one track (rail system 1170, paragraph [0483] and Fig. 41A, reproduced below, Oleynik).

    PNG
    media_image6.png
    348
    541
    media_image6.png
    Greyscale

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Garden, as modified by Forney and Nelson, with Olyenik, by adding to the cooking device of Garden as modified by Forney to include upper and lower platen assemblies, with the teachings of Olynik, in order to maximize the precise replication of preparing a food dish.  See Oleynik, paragraph [0301].
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 10, which claim 14 depends upon, as discussed above. Additionally, Garden discloses further comprising heating a holding surface of the staging system (rack 199, paragraph [0130] and Fig. 2A, Garden) to reduce a cooling rate of the cooked product (“[t]he ovens 197 may be pre-mounted or preinstalled in a rack 199”, paragraph [0130], Garden).
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 10, which claim 16 depends upon, as discussed above. Additionally, the cited prior art references teach at least one grill (belt grill 10, Fig. 1, reproduced below, Forney).

    PNG
    media_image7.png
    181
    412
    media_image7.png
    Greyscale

However, the cited prior art references, as currently applied, do not teach wherein the at least one grill includes a plurality of grills. 
Forney is directed toward a cooking apparatus.  Forney teaches wherein the at least one grill includes (belt grill 10, Fig. 1, Forney) a plurality of grills (“platens 34 and 36 are illustrated schematically as being divided into three sections”, col. 3, ll. 30-32 and Fig. 1, Forney). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Forney to provide wherein the at least one grill includes a plurality of grills.  One skilled in the art would have been motivated to combine the references because doing so would increase throughput of the cooking apparatus.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garden in view of Forney, Nelson, Oleynik, and further in view of U.S. Patent Application Publication No. 20060254430 (hereinafter Nevarez) presented as evidentiary support. 
Regarding claim 13, the cited prior art references teach all of the limitations of independent claim 10, which claim 13 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the lower grilling plate (lower platen assembly 24 includes a lower grilling surface 32, paragraph [0018] and Fig. 1, Nelson) extends along a first direction to define a grill length (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with L2 corresponding with the grill length) and a second direction to define a grill width (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with LI corresponding with the grill length), and wherein the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) is configured to load prepared products to the cooking unit (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden).

    PNG
    media_image8.png
    352
    389
    media_image8.png
    Greyscale

However, the cited prior art references, as currently applied, do not explicitly teach load prepared products at different grilling locations upon the conveyor belt with respect to the lower grilling plate. 
Examiner takes the position that it is common knowledge of placing prepared products at different grilling locations is a normal utilization of a grill, in general.  As evidentiary support, Examiner points to how the food products 72 are arranged on the grill as shown in Fig. 1, reproduced below, from Nevarez.

    PNG
    media_image9.png
    450
    394
    media_image9.png
    Greyscale

The Examiner takes the position that a teaching of placement of food on a grilling plate would also correspond to placement of food on a conveyor belt, if the conveyor belt is above the grilling plate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761